      Case 7:11-cr-00630-KMK Document 1501 Filed 01/28/21 Page 1 of 2
        Case 7:11-cr-00630-KMK Document 1498 Filed 01/26/21 Page 1 of 2
        - -- - -- - - - - - - - - - -U.S. Department of Justice -     -

                                                     United States Attorney
                                                     Southern District ofNew York
        MEMO ENDORSED                                United States District Courthouse
                                                     300 Quarropas Street
                                                     White Plains, New York 10601


                                                     January 26, 2021
BY ECF AND EMAIL

The Honorable Kenneth M. Karas
United States District Judge
Southern District of New York
United States Courthouse
300 Quarropas Street
White Plains, New York 10601

       Re:     United States v. Jerome Brooks, No. 11 Cr. 630 (KMK)

Dear Judge Karas:

        The above-referenced matter is currently scheduled for a conference before the Court on
January 27, 2021 at 12 p.m. The Government and counsel for the defendant, Jean Barrett, Esq.,
jointly and respectfully request a 45-day adjournment of the conference for the reasons set forth
below.

        The defendant has an open criminal case pending in Westchester County, the alleged
offense conduct of which forms the basis for the alleged violation of supervised release before this
Court. A court appearance in the state case occurred yesterday, January 25, 2021, and the outcome
was that the case is now adjourned to February 11, 2021 for what appears to be, based on the
docket, a potential hearing or bench trial. Due to the COVID-19 pandemic, however, it is unclear
whether that adjournment date and proceeding will remain as scheduled or will be further
adjourned. In light of the foregoing, a 45-day adjournment here would allow for additional time
to ascertain how the state case will resolve before proceeding on the instant violation petition
before the Court.

       This is the sixth such request for an adjournment. The first request, submitted on consent
on April 16, 2020 in anticipation of a May court date in the defendant's state case, was granted by
the Court. The second request, submitted on consent on June 1, 2020, after the May state court
date was adjourned to June, was also granted by the Court. The third request, submitted on consent
on July 15, 2020, after the June state court date was adjourned and issuance of a new state court
date was still pending, was also granted by the Court. The fourth request, jointly made by the

                                     (continued on next page)
       Case 7:11-cr-00630-KMK Document 1501 Filed 01/28/21 Page 2 of 2
        Case 7:11-cr-00630-KMK Document 1498 Filed 01/26/21 Page 2 of 2

 Hon. Kenneth M. Karas                                                                    Page 2




parties on October 2, 2020, after a new state court date of October 8 was set, was also granted by
the Court. The fifth request, jointly made by the parties on November 20, 2020, after a further
adjournment of the state court case, was also granted by the Court.

                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              United States Attorney

                                         By: Isl Kevin T. Sullivan
                                            Kevin T. Sullivan
                                             Assistant United States Attorney
                                             (914) 993-1924
cc:    Jean D. Barrett, Esq.




 fficJJ;f-__/)cL.       ;#_e_ ~ )               01// /2olol C/
      f~ce_                             &/h      !1tJJJcA s,
        /I:    30 ffM
